DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
The use of the terms “USB-C”, “Bluetooth”, and “Wi-Fi”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is/are: attachment mechanism in claims 1, 14, 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an attachment mechanism – which may comprise an adhesive that may be selectively exposed by an operator of the portable sensing apparatus 100 for securely fixing the portable sensing apparatus 100 to the surface of the object (paragraph sections [0019], [0063] of the publication).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 14, 16 and 18, the phrases “normalize the force”, “normalize the distributed normal force”,  “normalizing the forces”, etc., in the claims are ambiguous. The word “normalize” means to return to normal or standard operation condition. However, it is unclear whether the word “normalized” as recited in the claims refer to evenly distribute the applied forces across the planar surface of the apparatus (1) or to transfer the forces applied from one a layer to another in along the direction of the applied force (2). For examination purposes, this limitation will be interpreted according to (2). Further clarification is respectfully requested. 
Regarding claim 3, 19-20, the phrases “circular configuration” and “rectangular configuration” are ambiguous because it is unclear whether the array are arranged in a circular or rectangular pattern (3) or that the apparatus is either circular or rectangular shaped (4). For examination purposes, this limitation will be interpreted according to (4). Further clarification is respectfully requested. 
Regarding claim 4, it is not clear what is meant by the phrase “three-dimensional printed digital material”. Does it mean that the material can be used in a 3D printing application or that the material is made by 3D printing? Further clarification is respectfully requested. 
Regarding claims 11 and 12, the claims contain the trademark/trade name “USB-C”, “Wi-Fi”, and “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wired communication module (USB-C) and wireless communication protocols (Wi-Fi and Bluetooth) and, accordingly, the identification/description is indefinite.
Regarding claim 18, the claim is indefinite for reciting conflicting features. In this case, the claim recites “an inner layer positioned adjacent to the outer layer” and “a sensing layer disposed between the outer layer and the inner layer”. If the inner layer is adjacent to the outer layer, then the sensing layer cannot be positioned in between them. On the other hand, if the sensing layer is in between the outer layer and the inner layer, then the outer layer cannot be adjacent to the inner layer. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (U.S. Pat. No. 8,800,386) (hereafter Taylor).
Regarding claim 1, Taylor teaches a portable sensing apparatus for measuring a force, comprising: 
an attachment mechanism configured to secure the portable sensing apparatus to an object (i.e., force sensor array 432 is maintained in position on the upper surface of air bladder cells 422 by a water-proof, form-fitting contour fabric sheet 421A which fits tightly and removably over cushion 421) (see Fig. 37); 
a communications module (i.e., force sensor interface module 436) (see Fig. 41); 
a flexible sensor communicatively coupled to the communications module (i.e., the force sensor interface module 436 is coupled to force sensor array 432) (see Fig. 41), 
wherein the flexible sensor is configured to mechanically deform in accordance with a shape of the object (i.e., the elastically stretchable conformable fabric force sensor array) (see Fig. 2), 
wherein the flexible sensor comprises a pair of contact layers (i.e., upper substrate sheet 33 and lower substrate sheet 35) (see Fig. 2); 

wherein the pair of contact layers distribute the force received along outer surfaces of the flexible sensor across the pair of diffusion layers (i.e., sensor array is placed with its lower surface 46 supported on a surface S and a force N is exerted perpendicularly downwards on upper surface 47 of the array, resulting in a reaction force U being exerted upwardly by supporting surface S on lower surface 46 of the array) (see Fig. 6B-C); and 
a sensing layer disposed between the pair of diffusion layers (i.e., thin central lamination or sheet 37 made of a piezoresistive material, wherein a small portion of central piezoresistive sheet 37 is electrically conductively contacted by a row conductive thread and a column conductive thread) (see Column 5, line 65, to Column 6, line 9), 
wherein the pair of diffusion layers normalize the force received from the pair of contact layers across the sensing layer (i.e., sensor array is placed with its lower surface 46 supported on a surface S and a force N is exerted perpendicularly downwards on upper surface 47 of the array, resulting in a reaction force U being exerted upwardly by supporting surface S on lower surface 46 of the array, such that the compressive force on the resiliently deformable central piezoresistive layer decreases the thickness T of the part between a row conductive thread 31 and column conductive thread 32) (see Fig. 6B-C), 
wherein the sensing layer receives the force at a plurality of locations across a surface area of the sensing layer to determine a resultant pressure applied to the flexible sensor (i.e., forces N exerted on the sensor array 30 causing a deformation of the central piezoresistive layer, resulting in percentage reduction in resistance R, wherein the reduction in electrical resistance is measurable between a row conductive thread 31 and a column conductive thread 32, as a function of normal force or pressure exerted on array 30 at these points) (see Column 8, lines 4-30), and 

Regarding claim 2, Taylor teaches that the flexible sensor is a three-dimensional load cell that converts the resultant pressure acting on the sensing layer into the electrical signal, wherein a magnitude of the electrical signal comprises a resultant force received at the flexible sensor sensor (i.e., forces N exerted on the sensor array 30 causing a deformation of the central piezoresistive layer, resulting in percentage reduction in resistance R, wherein the reduction in electrical resistance is measurable between a row conductive thread 31 and a column conductive thread 32, as a function of normal force or pressure exerted on array 30 at these points) (see Column 8, lines 4-30). 
Regarding claim 8, Taylor teaches that the attachment mechanism is an adhesive positioned along at least one of the pair of contact layers of the flexible sensor (i.e., adhesive blobs 74) (see Fig. 2). 
Regarding claim 9, Taylor teaches that a first layer of the pair of contact layers extends along an outer surface of the portable sensing apparatus distal to the attachment mechanism (see Fig. 6C), and a second layer of the pair of contact layers extends along an inner surface of the portable sensing apparatus proximate to the attachment mechanism (i.e., supporting surface S) (see Fig. 6C). 
Regarding claim 10, Taylor teaches that the first layer of the pair of contact layers receives the force from the outer surface of the portable sensing apparatus and the second layer of the pair of contact layers receives a normal force generated at the inner surface of the portable sensing apparatus in response to the first layer of the pair of contact layers receiving the force at the outer surface (i.e., forces N exerted on the sensor array 30 causing a deformation of the central piezoresistive layer, resulting in percentage reduction in resistance R, wherein the reduction in electrical resistance is measurable between a row conductive thread 31 
Regarding claim 13, Taylor teaches a control module including a printed circuit board (i.e., DAC 163) (see Fig. 26) and a battery (i.e., current or voltage source controlled by DAC 163) (see Fig. 26), wherein the battery is coupled to the printed circuit board and the printed circuit board is coupled to the sensing layer such that the battery supplies power to the sensing layer through the printed circuit board (see Fig. 26). 
Regarding claim 14, Taylor teaches a method comprising: 
positioning a portable apparatus (i.e., force sensor array 432) (see Fig. 35-37) against an exterior surface of an object (i.e., cushion 421) (see Fig. 35-37); 
deforming a shape of the portable apparatus in accordance with a shape of the object (see Fig. 37); attaching the portable apparatus to the object (see Fig. 37); 
receiving a force applied to the object along a flexible sensor of the portable apparatus (i.e., sensor interface module 436 measures the voltage drop or current through a sensor 433 resulting from application of a test current or voltage, and input the measured value tot computer 437) (see Column 20, line 36, to Column 24, line 19); 
distributing the force applied to the flexible sensor of the portable apparatus to a plurality of locations across an outer-contact layer of the flexible sensor (i.e., display 482 can selectively display force on selectable air bladder cells and the sub and average of all forces exerted on sensors 433) (see Column 20, line 36, to Column 24, line 19); 
receiving the forces from the plurality of locations across the outer-contact layer at a plurality of locations along an outer-diffusion layer of the flexible sensor (i.e., computer 437 calculates the instantaneous value of electrical resistance of a selected addressed sensor 433) (see Column 20, line 36, to Column 24, line 19), 
wherein the outer-diffusion layer is disposed beneath the outer-contact layer relative to the force received thereon (see Fig. 6C); 

receiving the forces across a sensing layer of the flexible sensor (i.e., piezoresistive layer 37) (see Fig. 2), 
wherein the sensing layer is disposed beneath the outer-contact layer and the outer-diffusion layer relative to the force received thereon (see Fig. 2). 
Regarding claim 15, Taylor teaches attaching the portable apparatus to the object comprises securing an adhesive positioned along the outer-contact layer of the flexible sensor (i.e., adhesive blobs 74) (see Fig. 2) to an exterior of the object (i.e., force sensor array 432 is maintained in position on the upper surface of air bladder cells 422 by a water-proof, form-fitting contour fabric sheet 421A which fits tightly and removably over cushion 421) (see Fig. 37). 
Regarding claim 16, Taylor teaches receiving a normal force along an inner-contact layer of the flexible sensor in response to the outer-contact layer of the sensor receiving the force; 
distributing the normal force applied to the inner-contact layer to a plurality of locations across the inner-contact layer; 
receiving the normal forces from the plurality of locations of the inner-contact layer at a plurality of locations of an inner-diffusion layer of the portable apparatus, 
wherein the inner-diffusion layer is disposed above the inner-contact layer relative to the normal force received thereto; 

wherein the sensing layer is disposed above the inner-contact layer and the inner-diffusion layer relative to the normal force received thereon (i.e., forces N exerted on the sensor array 30 causing a deformation of the central piezoresistive layer, resulting in percentage reduction in resistance R, wherein the reduction in electrical resistance is measurable between a row conductive thread 31 and a column conductive thread 32, as a function of normal force or pressure exerted on array 30 at these points) (see Column 8, lines 4-30). 
Regarding claim 17, Taylor teaches determining a resultant pressure applied to the flexible sensor from the forces and the normal forces received across the sensing layer (i.e., forces N exerted on the sensor array 30 causing a deformation of the central piezoresistive layer, resulting in percentage reduction in resistance R, wherein the reduction in electrical resistance is measurable between a row conductive thread 31 and a column conductive thread 32, as a function of normal force or pressure exerted on array 30 at these points) (see Column 8, lines 4-30); and transmitting an electrical signal indicative of the resultant pressure to an external device (i.e., computer 437) (see Fig. 41) via a communications module of the portable apparatus (i.e., sensor interface module 436) (see Fig. 41). 
Regarding claim 18, Taylor teaches a deformable apparatus comprising: 
an attachment mechanism configured to secure the deformable apparatus to an object (i.e., force sensor array 432 is maintained in position on the upper surface of air bladder cells 422 by a water-proof, form-fitting contour fabric sheet 421A which fits tightly and removably over cushion 421) (see Fig. 37); 
a communications module (i.e., force sensor interface module 436) (see Fig. 41); and 
a flexible sensor communicatively coupled to the communications module (i.e., the force sensor interface module 436 is coupled to force sensor array 432) (see Fig. 41), 

an outer layer configured to receive a force applied to the object along the deformable apparatus (i.e., upper substrate sheet 33) (see Fig. 2), 
wherein the outer layer is further configured to distribute the force and normalize the distributed force therethrough (i.e., sensor array is placed with its lower surface 46 supported on a surface S and a force N is exerted perpendicularly downwards on upper surface 47 of the array, resulting in a reaction force U being exerted upwardly by supporting surface S on lower surface 46 of the array) (see Fig. 6B-C); 
an inner layer positioned adjacent to the outer layer and configured to receive a normal force in response to the outer layer receiving the force (i.e., lower substrate sheet 35) (see Fig. 2), 
wherein the inner layer is further configured to distribute the normal force and normalize the distributed normal force therethrough (i.e., sensor array is placed with its lower surface 46 supported on a surface S and a force N is exerted perpendicularly downwards on upper surface 47 of the array, resulting in a reaction force U being exerted upwardly by supporting surface S on lower surface 46 of the array) (see Fig. 6B-C); and 
a sensing layer disposed between the outer layer and the inner layer (i.e., thin central lamination or sheet 37 made of a piezoresistive material, wherein a small portion of central piezoresistive sheet 37 is electrically conductively contacted by a row conductive thread and a column conductive thread) (see Column 5, line 65, to Column 6, line 9), 
wherein the sensing layer is configured to receive the normalized force from the outer layer and the normalized normal force from the inner layer to detect a resultant magnitude of the force received along the object (i.e., sensor array is placed with its lower surface 46 supported on a surface S and a force N is exerted perpendicularly downwards on upper surface 47 of the 
wherein the sensing layer transmits an electrical signal indicative of the resultant magnitude to the communications module (i.e., forces N exerted on the sensor array 30 causing a deformation of the central piezoresistive layer, resulting in percentage reduction in resistance R, wherein the reduction in electrical resistance is measurable between a row conductive thread 31 and a column conductive thread 32, as a function of normal force or pressure exerted on array 30 at these points) (see Column 8, lines 4-30), and 
the communications module transmits the electrical signal to an external device (i.e., computer 37 is bidirectionally coupled to force sensor array 432 through force sensor interface module 436) (see Fig. 41).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pat. No. 8,800,386) (hereafter Taylor).
Regarding claim 3, Taylor teaches that the portable sensing apparatus comprises a circular or rectangular configuration (see Fig. 1), but does not explicitly teach that the circular configuration includes a diameter ranging from 50 millimeters to 150 millimeters and the rectangular configuration includes a surface area ranging from 35 millimeters to 150 millimeters. However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to have made the surface area of the sensing apparatus to be about 35 mm to 150 mm, since such a modification would have involved in mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)). 
Regarding claim 4, Taylor as disclosed above does not directly or explicitly teach that the pair of diffusion layers and the pair of contact layers are formed of three-dimensional printed digital material including an elasticity. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the sensor from any elastic material including that of a three-dimensional printed digital material including an elasticity. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). 
Regarding claim 5, Taylor teaches that the pair of diffusion layers include a greater elasticity than the pair of contact layers such that the pair of diffusion layers are flexible relative to the pair of contact layers (i.e., the substrate sheets 33, 35 are made of an elastomeric material which has a relatively high degree of elastic stretchability, so that sensor array 30 is readily stretchable and conformable to the surface of an irregularly-shaped object, and that conductive threads 31, 32 should also be elastically stretchable to facility stretchability of sensor array 30) (see Column 7, lines 9-22). 
Regarding claim 6, Taylor as disclosed above does not directly or explicitly teach that the elasticity of the pair of diffusion layers ranges from a Shore Hardness value of about 27A to 
Regarding claim 7, Taylor as disclosed above does not directly or explicitly teach that a thickness of the pair of diffusion layers is about 0.5 millimeters and a thickness of the pair of contact layers is about 0.25 millimeters. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the thicknesses of the layers to be about 0.5 mm and 0.25 mm, respectively. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05 (II-A)). 
Regarding claim 11, Taylor as disclosed above does not directly or explicitly teach that the communications module includes a USB-C port such that the communications module transmits the electrical signal to the external device via a wire coupled to the communications module at the USB-C port. However, it would have been an obvious matter of design choice for one of ordinary skill in the art to have implemented any communication module or protocol suitable to the sensing apparatus in order to improve the data transfer rate between the modules.  
Regarding claim 12, Taylor as disclosed above does not directly or explicitly teach that the communications module is a Wi-Fi or Bluetooth device such that the communications module wirelessly transmits the electrical signal to the external device. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have some form of wireless communication means in addition to or instead of the 
Regarding claim 19, Taylor as disclosed above does not directly or explicitly teach that the deformable apparatus comprises a circular configuration with a diameter ranging from 50 millimeters to 150 millimeters. 
Regarding the circular configuration, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant (see MPEP 2144.04 (IV-B)).
Regarding the dimension of the apparatus, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to have made the diameter of the apparatus to be about 35 mm to 150 mm, since such a modification would have involved in mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Regarding claim 20, Taylor teaches that the deformable apparatus comprises a rectangular configuration (see Fig. 1); but does not explicitly teach a surface area ranging from 35 millimeters to 150 millimeters. However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to have made the surface area of the sensing apparatus to be about 35 mm to 150 mm, since such a modification would have involved in mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855